Citation Nr: 1030812	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-37 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus type 
II, to include as due to exposure to environmental toxins.

3.  Entitlement to service connection for pseudocysts on 
pancreas, to include as due to exposure to environmental toxins.

4.  Entitlement to service connection for Bell's palsy, to 
include as due to exposure to environmental toxins.

5.  Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for pancreatitis.

6.  Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for liver abscess.

7.  Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for status post cholecystectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 
1984, and from January 2002 to April 2002. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
PTSD, diabetes mellitus, pseudocysts on pancreas, and Bell's 
palsy, and declined to reopen previously denied claims of 
entitlement to service connection for pancreatitis, liver 
abscess, and status post cholecystectomy.  Timely appeals were 
noted from that decision.

Claims for service connection for cholecystectomy, and 
pancreatitis and liver abscess as secondary to cholecystectomy, 
were denied in May 2004 on the grounds that the disorders were 
neither incurred during service nor the result of a service-
connected disorder.  The Veteran has presented a new theory of 
entitlement in the claims presently on appeal; specifically, that 
his pancreatitis, liver abscess, and cholecystectomy are the 
result of in-service exposure to environmental toxins.  However, 
in Roebuck v. Nicholson, 20 Vet. App. 307 (2007), the U.S. Court 
of Appeals for Veterans Claims (Court) held that separate 
theories in support of a claim for benefits for a particular 
disability do not equate to separate claims for benefits for that 
disability. Although there may be multiple theories or means of 
establishing entitlement to service connection, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim. Id.; see also Robinson v. Mansfield, 
21 Vet. App. 545 (2008).  Thus, the Veteran's new theory of 
entitlement cannot be construed as a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim). As such, new and material 
evidence is necessary to reopen a claim for the same benefit 
asserted under a different theory.  See Velez v. Shinseki, No. 
07-1704, slip op. at 4 (U.S. Vet. App. Oct. 9, 2009), citing 
Robinson, supra; Roebuck, supra; Bingham v. Principi, 18 Vet. 
App. 470 (2004).

A hearing on these matters was held before the undersigned 
Veterans Law Judge on April 28, 2010.  A copy of the hearing 
transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to service connection for PTSD, Bell's 
palsy, diabetes mellitus type II, and pseudocysts on the liver 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for 
pancreatitis on the basis that the disorder was diagnosed after 
service, was attributed to a cause unrelated to service, and no 
other evidence showed that the disorder was incurred in or 
aggravated by military service.  

2.  The evidence received since the May 2004 decision does not 
raise a reasonable possibility of substantiating the claim.

3.  A May 2004 rating decision denied service connection for 
liver abscess on the basis that the disorder was diagnosed after 
service, was attributed to a cause unrelated to service, and no 
other evidence showed that the disorder was incurred in or 
aggravated by military service.  

4.  The evidence received since the May 2004 decision does not 
raise a reasonable possibility of substantiating the claim.

5.  A May 2004 rating decision denied service connection for 
status post cholecystectomy on the basis that the disorder was 
diagnosed after service and that and no credible evidence showed 
that the disorder was incurred in or aggravated by military 
service.  

6.  The evidence received since the May 2004 decision does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying service connection for 
pancreatitis is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  Evidence received since the May 2004 rating decision is not 
new and material, and the Veteran's service connection claim for 
pancreatitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The May 2004 rating decision denying service connection for 
liver abscess is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

4.  Evidence received since the May 2004 rating decision is not 
new and material, and the Veteran's service connection claim for 
liver abscess is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

5.  The May 2004 rating decision denying service connection for 
status post cholecystectomy is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

6.  Evidence received since the May 2004 rating decision is not 
new and material, and the Veteran's service connection claim for 
pancreatitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated May 2007 and March 2008, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to provide; 
and information and evidence that the Veteran was expected to 
provide.  The Veteran was notified of the way initial disability 
ratings and effective dates are established.  The notice 
requirements for new and material evidence claims set forth in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by the May 2007 
and March 2008 letters.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has not been examined in conjunction with his claims; 
however, in a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, the 
claim is not reopened, and VA's duties have been fulfilled.  38 
U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Thus, VA 
does not have a duty to provide the Veteran a VA examination if 
the claim is not reopened.  The duties to notify and assist have 
been met.

New and Material Evidence

Service connection for pancreatitis and liver abscess was 
initially denied by rating decision dated May 2004, on the 
grounds that the disorders were diagnosed after service, were 
attributed to a cause unrelated to service, and no other evidence 
showed that the disorders were incurred in or aggravated by 
military service.  The same decision also denied entitlement to 
service connection for status post cholecystectomy on the grounds 
that the disorder was diagnosed after service and that no 
credible evidence showed that the disorder was incurred in or 
aggravated by military service.  The May 2004 decision was not 
appealed and is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

The present applications to reopen the claims of service 
connection for pancreatitis, liver abscess, and status post 
cholecystectomy were filed in April and June 2007.  Newly 
received evidence includes a June 2007 lay statement from the 
Veteran stating that his liver abscess and cholecystectomy were 
the result of in-service consumption of fatty foods; a timeline 
of the Veteran's symptoms; an October 2006 statement from Dr. 
Michael Rumble, stating that the Veteran's pancreatitis was the 
result of his gallbladder disorder and that his gallbladder 
disease was the result of diet and genetics; lay allegations that 
in-service findings of atypical chest pain and left arm and 
shoulder pain were indicative of gallbladder disease, not a 
cardiac disorder as originally suspected; private medical records 
dated 2006 and 2007 documenting treatment for status post 
cholecystectomy, pancreatitis and liver abscess; lay allegations 
that the Veteran's disorders were the result of exposure to 
environmental toxins generated during the burning of waste at the 
Veteran's Kandahar duty station; and fact sheets concerning the 
effect of PCBs and dioxins on the body.  The applications to 
reopen were denied by rating decision dated March 2008, on the 
basis that no new and material evidence had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial, 
and must raise a reasonable possibility of substantiating the 
Veteran's claim. 38 C.F.R. § 3.156(a).  The evidence that is 
considered in determining whether new and material evidence has 
been submitted is that received by VA since the last final 
disallowance of the appellant's claim on any basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denials in 
May 2004, either by itself or when considered with the previous 
evidence of record, that relates to unestablished facts necessary 
to substantiate the claims and raises a reasonable possibility of 
establishing the claims.  38 C.F.R. § 3.156.   The Veteran's 
timeline of his symptoms, lay assertions concerning the 
consumption of fatty food, and lay assertions that his atypical 
chest pain and left arm pain were in fact early manifestations of 
gallbladder disease are not new, as they were previously 
considered in the May 2004 claim denying entitlement to service 
connection.  The remaining evidence is new, as it was not 
previously considered, but it is not material to the claim.  The 
private medical records dated 2006 and 2007 show treatment of the 
claimed disorders, but do not comment as to their etiology.  Dr. 
Rumble's October 2006 letter relates pancreatitis to gallbladder 
disease, a disorder that is not service-connected, and reverses 
his November 2003 opinion that the Veteran's gallbladder disease 
had its onset during service, stating instead that it was the 
result of diet and genetics.  Thus, it does not relate to an 
unestablished fact necessary to substantiate the claim, nor does 
it raise a reasonable possibility of establishing the claim.  

The Board has considered the Veteran's assertions that the 
claimed disorders are the result of exposure to environmental 
toxins generated by "burn pits," as well as the fact sheets he 
has submitted purporting to link PCB and dioxin exposure to 
various disorders.  However, even if exposure to burn pits is 
conceded based on the time, place and circumstances of the 
Veteran's service, see 38 U.S.C.A. § 1154(a), to the extent that 
any of these statements are presented to support the Veteran's 
assertions as to etiology of any disability under consideration, 
these statements cannot constitute material evidence to reopen 
the claim.  There is only his unsubstantiated lay allegation 
concerning this purported correlation, which, alone, is 
insufficient reason for having him examined for a medical nexus 
opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Hence, the lay 
assertions that the claimed disorders are the result of exposure 
to environmental toxins have essentially no probative value. 

As no new and material evidence has been submitted since the last 
final denial of the Veteran's claims for service connection for 
pancreatitis, liver abscess, and status post cholecystectomy, the 
claims are not reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of entitlement 
to service connection for pancreatitis is denied.  

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of entitlement 
to service connection for liver abscess is denied.  

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of entitlement 
to service connection for status post cholecystectomy is denied.  

REMAND

The Veteran is claiming service connection for PTSD, which he 
attributes to stressful events occurring during his second period 
of active duty, from January 2002 to April 2002, including 
receiving enemy fire at his duty station in Kandahar, 
Afghanistan.  A review of the available service personnel records 
indicates that the Veteran served on active duty from January 7, 
2002, to April 30, 2002, with one month and 24 days of foreign 
duty in support of Operation Enduring Freedom. 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If a stressor claimed 
by a Veteran is related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
"Fear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010), to 
be codified at 38 C.F.R. § 3.304 (f)(3).  

The Veteran's testimony is consistent with fear of hostile 
military activity and is not inconsistent with type and 
circumstances of his service in Afghanistan.  38 U.S.C.A. 
§ 1154(a).  Thus, the Board finds that his lay testimony is 
sufficient to establish the occurrence of this particular 
stressor.  75 Fed. Reg. 39852 (July 13, 2010).  On remand, the 
Veteran should be scheduled for a VA examination to determine 
whether his PTSD is based on his fear of hostile military 
activity during service in Afghanistan.  Id.  

The Veteran is also claiming entitlement to service connection 
for Bell's palsy, diabetes mellitus, and pseudocysts of the 
pancreas, as due to exposure to environmental toxins generated 
during the burning of medical, human, and other waste in open-air 
"burn pits" in Kandahar.  In Veterans Benefit Administration 
(VBA) Training Letter 10-03, the VBA noted that such "burn 
pits" are located at "every location wherein the military has 
positioned a forward operating base (FOB)."  The Training Letter 
goes on to discusses the type and concentration of particulate 
matter generated by these "burn pits" and recommends that 
"because of the widespread nature of the burn pits, and the 
inability of military personnel records to identify all duty 
locations, the Veteran's lay statement of burn pit exposure 
generally will be sufficient to establish the occurrence of such 
exposure if the Veteran served in Iraq, Afghanistan, or 
Djibouti."  In consideration of the recommendations made in VBA 
Training Letter 10-03, the Board finds that the Veteran was 
exposed to fumes generated by a "burn pit" as a result of the 
time, place, and circumstances of his Afghanistan service.  
38 U.S.C.A. § 1154(a).  

In light of the Veteran's current diagnoses, appropriate 
examinations should be scheduled to determine whether Bell's 
palsy, diabetes mellitus, and/or pseudocysts of the pancreas 
could be result of exposure to environmental toxins generated by 
burn pits.  The RO must provide each examiner with a copy of the 
Fact Sheet accompanying VBA Training Letter 10-03, which provides 
guidance to VA examiners who are asked to render an opinion as to 
whether a particular disorder is the result of exposure to 
environmental toxins from burn pits.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded a 
VA psychiatric examination to determine 
whether he meets the diagnostic criteria for 
PTSD based on his claim of fear of hostile 
military activity while stationed in 
Afghanistan.  The examination report should 
reflect review of pertinent material in the 
claims folder.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary special 
studies or tests, to include psychological 
testing and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

2.  Arrange for the Veteran to be provided 
with a VA examination(s) to determine the 
nature and etiology of his diabetes mellitus, 
Bell's palsy, and pseudocysts of the 
pancreas.  All necessary tests and studies 
should be conducted. The claims folder, a 
copy of this REMAND, and the Fact Sheet 
referring to exposure to burn pits in Iraq 
and Afghanistan, which accompanies VBA 
Training Letter 10-03,  must be made 
available to the examiner(s) for review in 
conjunction with the examination(s).

If diabetes mellitus, Bell's palsy, and/or 
pseudocysts of the pancreas are found, the 
examiner(s) should render an opinion as to 
whether it is as likely as not (fifty percent 
probability or greater) the result of 
exposure to any environmental toxins 
generated by burn pits during the Veteran's 
active service.  The examiner(s) must 
consider all of the evidence of record, as 
well as the Fact Sheet accompanying VBA 
Training Letter 10-03, in rendering an 
opinion, and a rationale for all opinions 
expressed should be provided.

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)  The appellant has the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


